Citation Nr: 0110692	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  95-07 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds of the right flank (Muscle Group XX), 
currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for a laparotomy 
scar.

3.  Entitlement to a compensable evaluation for residuals of 
shell fragment wounds of the face and thorax.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran had active military service from July 1966 to 
April 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

In April 1997 the Board remanded the case to the RO for 
further development and adjudicative actions.

In January 1999 the RO granted entitlement to service 
connection for strained spinal muscle in the lumbar region 
with assignment of a 20 percent evaluation, and affirmed the 
determinations previously entered.

The Board remanded the case to the RO for further development 
and adjudicative actions in July 2000.

In November 2000 the RO affirmed the determinations 
previously entered.

The Board notes that on file is a statement from the veteran 
dated in January 1995 wherein he specifically claims service 
connection for spondylolisthesis and degenerative disc 
disease as secondary to his service-connected shell fragment 
wounds.  The June 1997 VA examination report on file shows 
the examiner opined a relationship existed between the 
service-connected shell fragment wounds and development of 
degenerative disc disease.  

The RO, while it has granted service connection for strained 
spinal muscle in the lumbar region, has not specifically 
addressed spondylolisthesis and degenerative disc disease.  
As these claims have been neither procedurally prepared nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).



FINDINGS OF FACT

1.  Prior to July 3, 1997 and thereafter, shell fragment 
wounds of the right flank (Muscle Group XX) with retained 
metallic foreign bodies have remained stable and productive 
of no more than moderate injury of the lumbar spinal muscles 
with well-healed and asymptomatic scars of the right flank.

2.  The postservice medical evidence suggests that any added 
low back symptomatology is related to significant coexisting 
low back disabilities variously diagnosed as degenerative 
disc disease and lumbar strain which may not be considered in 
evaluating disability due to service-connected residuals of 
shell fragment wounds of the right flank (Muscle Group XX); 
(the RO recently granted secondary service-connection for 
lumbar strain evaluated as 20 percent disabling).  

3.  The laparotomy scar is currently well healed and 
asymptomatic.

4.  Prior to July 3, 1997 and thereafter, shell fragment 
wounds of the face and thorax are shown to be well-healed, 
nondisfiguring, nondisabling and asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of shell fragment wounds of the right flank 
(Muscle Group XX), have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.14, 
4.40, 4.45, 4.56, 4.71, 4.72, 4.73, Diagnostic Code 5320 
(effective prior and subsequent to July 3, 1997); Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, § 
4.114 Stat. 2096, 2098-99 (2000) (to be codified as amended 
at 38 U.S.C. § 5107).

2.  The criteria for an increased (compensable) evaluation 
for a laparotomy scar have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7803, 
7804, 7805 (2000); VCAA of 2000, Pub. L. No. 106-475, § 4.114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).

3.  The criteria for an increased (compensable) evaluation 
for residuals of shell fragment wounds of the face and thorax 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.14, 4.56, 4.71, 4.72, 4.73, (effective prior 
and subsequent to July 3, 1997); Diagnostic Codes 7803, 7804, 
7805 (2000); VCAA of 2000, Pub. L. No. 106-475, § 4.114 Stat. 
2096, 2098-99 (2000) (codified as amended at 38 U.S.C. § 
5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran, in 
February 1968, was evacuated from Vietnam and hospitalized 
following multiple shrapnel wounds of the right flank, face 
and thorax due to enemy mortar fire.  An exploratory 
laparotomy of the wound sites was performed and was negative 
for intraperitoneal pathology.  He returned stateside in 
February 1968 for convalescence.  Physical examination 
revealed no notable wounds which required hospitalization.  
He was admitted for observation.  

The hospital report indicates that he was then placed on 
convalescence leave for 30 days.  Upon his return, he was 
noted to be asymptomatic and fit for full duty.  

In January 1969 he was seen for complaints of pain in the 
lower right quadrant due to shrapnel wounds.  He was treated 
with medication.  Examination on separation, in March 1969, 
was negative for any clinical findings.  




The medical examination report referenced multiple shrapnel 
wounds among identifying body marks, scars, and tattoos.  The 
report noted multiple shrapnel wounds of the right flank, 
well healed, with a negative exploratory laparotomy performed 
in February 1968.

A December 1969 physical examination report shows the veteran 
had subjective complaints of pain in the right flank, and 
feelings of sharp pulling sensation upon bending or 
stretching to the 'opposite' side.  The medical examination 
report references findings of two traverse wound scars in the 
right flank, noted to be supple and nontender.  An upper 
laparotomy scar was also observed.  

On evaluation of the musculoskeletal system the veteran 
complained of a tugging in the right flank upon prolonged 
periods of sitting or various movements involving the lower 
extremities.  Examination showed no loss of motion relative 
to the musculoskeletal system.  It was noted that trunk 
tilting elicited pain in the right upper quadrant.  

Radiographic examination of the right flank revealed several 
small metallic fragments, most detected in the soft tissue.  
The examiner opined that one fragment was located near the 
midline imbedded in L-5 disc space, posteriorly.  

Diagnoses reflected a history of shell fragment wounds of the 
right flank, with X-ray evidence of several small metallic 
fragments in that area; a small metallic fragment in L-5, 
secondary to shell fragment wound; and spasms, Group XX 
muscles, right flank secondary to shell fragment wound.

A December 1969 VA dermatologic examination report shows no 
major skin complaints except for facial acne.  It was noted 
that other than that he had no disability of the skin.  

In September 1970 the RO granted service connection for 
residuals of shell fragment wounds of the right flank with 
retained foreign bodies, for which a 10 percent evaluation 
was assigned.  Service connection was also granted for 
residuals of a laparotomy scar, and residuals of shell 
fragment wounds of the face and thorax, each of which was 
assigned a noncompensable evaluation.

In correspondence, dated in May 1970, the appellant indicated 
that while the physical examination did not reveal any 
limitation of motion relative to his service-connected 
disabilities, he experienced significant functional 
impairment due to pain.

In April 1971, the Board granted an increased evaluation of 
20 percent for residuals of the right flank wound.  This 
determination was predicated upon the finding that the right 
flank wound, manifested by retained metallic foreign bodies, 
was marked by moderate damage to the spinal muscles in the 
lumbar region; the well-healed scars noted to be essentially 
asymptomatic.  A May 1971 rating decision implemented the 
Board's rating determination.  The noncompensable evaluations 
for the remaining service-connected disabilities were 
confirmed and continued.

In April 1994, the veteran sought an increased evaluation for 
his service-connected disabilities due to increased pain in 
the lower back area.

Submitted VA clinical records dating between June 1980 and 
June 1994, document pertinent treatment.  In June 1980 he 
complained of a two month onset of a painful area in the 
right lateral aspect above the right hip that was constant 
with occasional sharp stabbing pain.  He attributed the 
symptoms to old shell fragment wounds.  He noted the pain was 
not severe at that time, and he was not taking any pain 
medications.  A physical examination was nonrevealing except 
for two right flank scars from shell fragment wounds.  

Radiographic studies of the lumbosacral spine, conducted in 
June 1980, were noted to have shown evidence of increased 
lumbosacral angle.  There was bilateral spondylolysis of the 
L-5 disc space with three millimeter Grade I 
spondylolisthesis of L-5 over S-1.  


Shrapnel fragments were detected in the abdomen with no bone 
involvement.  Sacroiliac joints were normal.  Paraspinal soft 
tissues were within normal limits.  Diagnostic impressions 
were bilateral spondylolysis of L-5 with Grade I 
spondylolisthesis of L-5 over S-1; shrapnel fragments; and 
increased lumbosacral angle.  

A December 1993 VA clinical record shows treatment for 
complaints of intermittent low back pain in recent weeks.  On 
objective examination, mid lumbar muscle spasm was noted 
along with evidence of pain on elevation the left lower 
extremity to 45 degrees.  

A December 1993 X-ray report of the lumbar spine shows a 
clinical impression of spondylolisthesis and degenerative 
changes involving the lumbar spine.  

An early March 1994 VA clinical record shows complaints of 
increased severe pain in recent weeks associated with chronic 
lumbosacral strain with degenerative joint disease of the 
lumbar spine.  

A subsequently dated March 1994 VA clinical record shows the 
veteran reported a history of low back pain for ten years, 
intermittently with increase in severity and frequency.  He 
reported increased pain with lifting or bending, and that he 
wore a weight belt.  On examination, the he was noted to have 
spasms with decreased range of motion secondary to stiffness 
and pain.  Examination of the lower extremities was within 
normal limits.  X-ray studies showed degenerative joint 
disease at L4-5, and L5-S1 levels.  Assessment was 
degenerative joint disease with anterolisthesis.  

A March 1994 lumbar series report revealed severe 
degenerative disc disease at the L4-L5 and L5-S1 levels. 

A June 1997 VA orthopedic examination report shows the 
veteran was described as a well-developed and well-nourished 
individual who appeared in good health.  He did not appear to 
have any joint or extremity pain while standing or walking.  
On objective examination were seen two transverse wound scars 
measuring 6 centimeters in length, each over the right 
lateral lumbar area.  The wound scars were well-healed and 
mildly tender.  A small amount of subcutaneous loss was noted 
at the scar site.  In addition to overlying lumbar scars, the 
lumbosacral area was noted to be mildly and diffusely tender.  
Moderate lumbosacral spasm was noted.  He developed moderate 
pain over the lower back with forward flexion of the lumbar 
spine to 30 degrees and with backward extension of the lumbar 
spine to 10 degrees.  He developed moderate pain over the 
lower back with lateral flexion of the lumbar spine to 25 
degrees on the left and 20 degrees on the right.  

Also, it was noted that the veteran developed moderate pain 
over the lower back with rotation of the lumbar spine to 20 
degrees on the right and left.  Elevation of the right lower 
extremity to 45 degrees produced moderate lower back pain in 
the reclined position.  Straight leg raising test was 
negative on the left.  No impairment of right or left lower 
extremity motor strength was noted, and no right or left 
sensory deficits were noted.  Patella and Achilles' reflexes 
were within normal limits and equal, bilaterally.  Leg 
lengths were equal.  

The examiner opined that the degenerative disc disease of the 
lumbar spine with anterolisthesis of L5 on S1 to be the cause 
of the veteran's low back pain.  The specific cause of the 
radiating lower extremity pain remained undetermined.  He 
also opined that the shell fragment wounds were at least a 
contributory cause of the degenerative disc disease and 
anterolisthesis of L5 on S1 since the shrapnel wounds were 
likely to result in an inflammatory reaction within the 
lumbosacral musculature.  The inflammatory reaction would 
destabilize the lumbosacral muscle function therefore 
contributing to the development of lumbar spine degenerative 
disc disease and anterolisthesis of L5 on S1.  It was noted 
that the veteran reported that no shrapnel fragments entered 
his face or thorax at the time of the February 1968 injury.

A December 1997 VA orthopedic examination by the same 
examiner revealed findings similar to those reported in June 
1997.

An authorized October 1998 VA orthopedic examination report 
shows the examiner reviewed the medical records provided to 
him.  It was noted that the veteran complained of a constant 
dull aching low back pain.  There was no radiating pain at 
that time.  The veteran stated that his right leg felt weak 
and intermittently gave-way.  There was pain at night in the 
right side of the low back.  It was noted as history that the 
veteran was initially injured in Vietnam in 1968.  He 
sustained multiple shrapnel wounds to the right flank, face 
and thorax from enemy mortar fire.  

It was noted that the veteran was hospitalized, and a 
diagnostic laparoscopy was performed.  This demonstrated no 
intraperitoneal pathology.  He was returned to the United 
States for a recovery period.  He returned to full duty.  He 
was evaluated in January 1969 because of complaints of pain 
in the right lower quadrant, due to the shrapnel wounds.  He 
was treated with medications.  In March, he was again 
examined, and the examination was negative.  The shrapnel 
wounds of the "left" flank were well healed.

It was recorded that the veteran again complained of "left" 
flank pain in December 1969.  The examination showed no loss 
of motion of the spine.  X-rays demonstrated several small 
metallic fragments, most of which were in the soft tissue.  
There was one fragment that was near the midline imbedded in 
the L5 disc space, posteriorly.  He stated that he 
experienced significant functional impairment due to the pain 
from the shrapnel. 

It was noted that the veteran sustained a right flank wound, 
and pain that was manifested by retained metallic foreign 
bodies.  This was marked by moderate damage to the spinal 
muscles in the lumbar region.  The scars appeared to be well-
healed and asymptomatic.  It was noted that in June 1980, X-
rays demonstrated increased lumbosacral angle, and bilateral 
spondylolysis of L5 disc space.  Shrapnel fragments were 
detected in the abdomen with no bone involvement.

It was recorded that a 1994 radiology report demonstrated 
severe lumbar degenerative disc disease at L4-5 and L5-Sl, a 
pars defect at the left L5-Sl, and a grade I 
spondylolisthesis of L5 over Sl.

It was noted that a June 1997 VA orthopedic examination 
report shows the examiner had opined that the shrapnel 
fragments penetrated the Latissimus Dorsi, Serratus Posticus, 
and Inferior and Erector Spinate muscles of the lumbosacral 
area. It was the opinion of VA examiner that the pain that 
veteran was experiencing was due to the degenerative disc 
disease and anterolisthesis of L5 on Sl.  The VA examiner 
stated that the shrapnel was a contributory cause of the 
lumbosacral pathology noted on the X-rays, and caused an 
inflammatory reaction.  This would impair lumbosacral muscle 
function, and therefore contribute to the development of the 
lumbar degenerative disease and anterolisthesis.

On objective examination the shoulders and pelvis were level.  
Lumbar lordosis was present.  There was no evidence of muscle 
spasm or scoliosis.  There was indication of contusions and 
scarring.  The veteran was able to walk on his toes and 
heels.  He was able to squat and stand.  

Active and passive range of motion testing of the lumbar 
spine revealed flexion from 0 to 90 degrees (normal was from 
0 to 90 degrees); extension was from 0 to 30 degrees (normal 
was from 0 to 30 degrees); lateral bending to the right was 
from 0 to 30 degrees (normal was from 0 to 30 degrees); 
lateral bending to the left was from 0 to 15 degrees (normal 
was from 0 to 30 degrees); and rotation to the left and right 
was from 0 to 90 degrees, each (normal was from 0 to 90 
degrees.)  Active and passive range of motion tests of both 
lower extremities in the supine and sitting position were 
from 0 to 90 degrees (normal was from 0 to 90 degrees).  
Hamstring tightening was from 0 to 90 degrees (normal was 
from 0 to 90 degrees).  Lasegue's was negative (normal 
response).  Range of motion testing of both hips was normal.  
Muscle strength testing of the lower extremities was normal.  
Reflex action was present and equal bilaterally.  Sensation 
testing was normal.  Pulses were present and equal 
bilaterally.  Leg measurements were essentially equal 
bilaterally.  

It was noted that two views of the lumbar spine were taken 
for the examination and that the X-rays demonstrated severe 
lumbar degenerative disc disease, and retained shrapnel.

Diagnoses were lumbar strain and residual of shell fragment 
wound, right flank, with retained foreign bodies.

The examiner's discussion of the examination findings 
revealed that the veteran was wounded in the posterior right 
flank and lower lumbar spine area, and sustained a shrapnel 
injury.  There was remaining shrapnel across the entire flank 
area up to the midline of the lumbar spine, but not within 
the bony area.  

It was the examiner's opinion that it was more likely than 
not, that the disabilities involving the lumbar spine showing 
significant degenerative changes of both the L4-5 ands LS-S1, 
were secondary to the shrapnel injury.  His reasoning for 
such opinion was that the degree of shrapnel injury would 
have a percussing affect, leading to a potential for disc 
damage.  There would be changes to the muscular control and 
the ligamentous control of the lumbar spine secondary to the 
shrapnel injury and scarring in that area.  This was 
unilateral, but would in fact increase the amount of damage 
to this area.

The examiner noted reviewing the VA examiner's opinion of 
June 1997, and agreed with his opinion regarding the 
secondary effects of the injuries to the muscles and to the 
discs.  He noted that the forces through the discs were not 
controlled by the muscles.  It was not the residuals of the 
retained foreign bodies, but the muscular grouping that was 
problematic.  The paraspinous musculature of the Erector 
Spinate, the Serratus Posterior, and a portion of the 
Latissimus Dorsi.  There was, in all probability, an injury 
to the lumbosacral fascia.  He noted that scar tissue in 
itself was not adherent or painful in its adherence.  The 
scar in the muscle, which was not visible, was more 
problematic as it weakened the muscle rather than allowing 
the muscle to perform normally.

It was noted that the veteran had a defined limitation of 
motion that was separate and distinct from painful motion.  
He carried out the range of motion despite that.  It was 
noted that the X-rays taken in December 1998 were done to 
identify the extent of the trajectory of the foreign bodies 
(shrapnel).  It was noted that they did go deep into the 
lumbosacral musculature, as well as to the midline.  
Accordingly, there was an altering of forces on the lower 
lumbar segments, and these altered forces resulted in early 
degenerative joint and disc disease. 

In a rating decision of January 1999, the RO granted service 
connection for lumbosacral sprain separately evaluated as 20 
percent disabling under Diagnostic Code 5295 retroactively to 
April 2, 1969.

An official orthopedic examination of the veteran for VA 
compensation purposes was conducted in September 2000.  
Active and passive range of motion testing of the lumbar 
spine disclosed flexion was from 0 to 95 degrees (normal was 
from 0 to 95 degrees); extension was from 0 to 35 degrees 
(normal was from 0 to 35 degrees); lateral bending to the 
right was from 0 to 40 degrees (normal was from 0 to 40 
degrees); lateral bending to the left was from 0 to 15 
degrees (normal was from 0 to 40 degrees); and rotation to 
the left and right was from 0 to 35 degrees (normal was from 
0 to 35 degrees.)  It was noted that the limited motion was 
mechanical in nature and due to scar tissue.  There were two 
scars present on the right lateral flank.  One scar measured 
2 1/2 inches and the other scar measured 2 1/4 inches.  There was 
firmness of scar tissue over the right paraspinous 
musculature.  The abdominal laparotomy scar was thick and 
wide.  It measured 5 inches in length.  

Active and passive range of motion tests of both lower 
extremities in the supine and sitting position were from 0 to 
90 degrees (normal was from 0 to 90 degrees).  Hamstring 
tightening was from 0 to 90 degrees (normal was from 0 to 90 
degrees).  Lasegue's was negative (normal response).  Range 
of motion testing of both hips was normal.  Muscle strength 
testing of the lower extremities was normal.  Reflex action 
was present and equal bilaterally.  Sensation testing was 
normal.  Pulses were present and equal bilaterally.  Leg 
measurements were essentially equal bilaterally.

Diagnoses were status post shrapnel fragment wound to the 
right lateral flank, involving MG XX, with residual non-
disfiguring scars and retained foreign bodies in the L5 disc 
space posteriorly and on the abdomen, and degenerative disc 
disease of the lumbar spine secondary to shrapnel wound of 
the right flank.

The examiner's discussion of the examination findings 
revealed there was no involvement of the face or thorax skin 
or muscle groups.  There were no scars seen. There were no 
shell fragments noted.  A laparotomy scar was evidenced.

It was noted that there was a fragment wound over the right 
lateral side of the trunk.  It did not actually involve the 
lumbosacral musculature except on an internal basis. It was 
impossible to see but could be felt with the fingers.  There 
was a mass effect and stiffness to that side.  There was an 
obvious scar within the deep musculature of the trunk, 
posteriorly.  

The examiner noted it involved the lumbosacral muscles 
including the lumborum as well.  Also, it was noted that it 
was not demonstrated in loss of power or weakness, but 
demonstrated in scar tissue and restricted range of motion on 
the left lateral bend.  He noted that it would be impossible 
because of the magnitude of the muscle to determine whether 
there was any fatigue or fatigue pain.

Additionally, the examiner opined that to determine the 
muscle disability, in contrast to disability because of the 
degenerative joint disease of the lumbar spine was not 
possible.  The examiner noted that one could not separate a 
long-term muscle scar injury from underlying joint disease 
because the range of motion lost would be lost by either one, 
and could not be determined separately.  The examiner noted 
it was clear that the veteran did have some scar tissue 
within the muscle to the right side that diminished the 
lateral bending to the left, compared to the bending to the 
right.  He noted that such finding could be specified as part 
of the muscle itself.

In a follow-up addendum, the examiner responded to specific 
questions contained in a Board remand of July 2000.

The examiner stated that upon examining the veteran there 
appeared to be no involvement of muscle groups with respect 
to the shell fragment wounds involving the face and thorax.  
There was a fragment wound over the right lateral side of the 
trunk, however, which did not actually involve the 
lumbosacral musculature except on an internal basis.  There 
was a mass effect and stiffness to that side.  There was an 
obvious scar within the deep musculature of the trunk, 
posteriorly.  This corresponded to the muscle group XX-
lumbosacral muscles including the lumborum as well. 

The examiner stated that the veteran's level of impairment of 
the muscle groups involved with the shell fragment wound to 
the right flank was not demonstrated in loss of power or 
weakness, but best demonstrated in scar tissue and restricted 
range of motion on the left lateral bend.  There was loss of 
power.  Motor strength was intact.  The restricted range of 
motion on left lateral bending was mechanical in nature, and 
was not associated with any pain, weakness, fatigue, lack of 
endurance or incoordination. 

The examiner stated that there were no evident scars noted on 
the veteran's face and thorax.  There was a fragment wound 
noted on the right lateral side of the trunk.  It measured 
about 2 inches long.  There was no tenderness, adherence, 
disfigurement, ulceration, inflammation, keloid formation, or 
burn scars noted.  The color was blanched with the skin 
color.  There was also an abdominal scar from the laparotomy, 
described as thick and wide.  It measured about 5 inches in 
length.  It was slightly depressed and darker in color.  It 
was mildly disfiguring and adherent. There was no tenderness, 
ulceration, inflammation, keloid formation, or burn scars 
noted. 

The examiner stated that based on the previous X-rays 
performed, the shell fragment wounds were located in the 
right lateral flank area, with retained foreign bodies in the 
abdomen, and L5 disc space posteriorly.  There was no muscle 
loss noted. 




The examiner reported that he was unable to determine the 
degree of the veteran's muscle disability as opposed to his 
lumbosacral disability.  It was impossible to delineate the 
functional limitations caused by the veteran's service-
connected muscle disability as opposed to his lumbosacral 
spine disability.  The examiner noted that one could not 
separate a long-term muscle scar injury from underlying joint 
disease because the range of motion lost would be lost by 
either one and could not be determined separately.  The 
examiner noted it was clear that the veteran had some scar 
tissue within the muscle to the right side that diminished 
the lateral bend to the left compared to the bend to the 
right. 


Preliminary Matters

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 Veterans Claims Assistance Act (VCAA) of 2000 
(November 9, 2000; 114 Stat. 2096) be codified at 38 U.S.C.A. 
§ 5103(a).  This law eliminates the well-grounded requirement 
and amplifies the duty to notify and assist.  

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the VCAA of 
2000 signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103(a).



The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the VCAA of 2000, signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the VCAA of 2000, signed into law November 9, 2000, to 
be codified at 38 U.S.C.A. § 5103A(b)(1), (2).  

The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  H.R. 4864, the VCAA of 2000, signed into law 
November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(b)(3).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  


(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the VCAA of 2000, signed into law 
November 9, 2000, to be codified at 38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the VCAA of 2000, signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(d).  

H.R. 4864, the VCAA of 2000, signed into law 
November 9, 2000, alters former 38 U.S.C.A. § 5107, and now 
provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the VCAA of 2000, signed into law 
November 9, 2000, to be codified at 38 U.S.C.A. § 5107.

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.  

Although the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, the Board may proceed to issue a decision at this 
time with respect to the issues on appeal.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims.  Accordingly, the Board 
finds that the veteran is not prejudiced by the Board 
entering a decision on the merits since remanding this case 
would be superfluous and serve no useful purpose.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that a variety of medical records have been 
associated with the veteran's claims folder.  They include 
the veteran's service medical records and VA medical records 
including multiple reports of VA special examinations 
pertinent to the issues on appeal.  The evidence of record 
provides a complete basis for addressing the merits of the 
veteran's claims as cited above at this time.  The veteran 
has not referred to any outstanding evidence that the RO has 
not attempted to obtain.

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA Schedule For 
Rating Disabilities.  The provisions contained in the rating 
schedule represent, as far as can practicably be determined, 
the average impairment in earning capacity in civil 
occupations resulting from disability. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including the service medical records. 
38 C.F.R. §§ 4.1, 4.2, 4.41 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

The schedular criteria for muscle injuries evaluated as well 
as the provisions of 
38 C.F.R. §§ 4.55, 4.56 which relate to evaluation of muscle 
injuries were revised effective July 3, 1997.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 3-97.

As to the effective date of disability compensation award, 38 
U.S.C. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997). See also McCay v. Brown, 9 Vet. 
App. 183,187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

Prior to the revisions for rating muscle injuries, the 
regulations in effect provided that in rating injuries of the 
musculoskeletal system, attention is first given to the 
deepest structures injured (bones, joints and nerves). "  A 
through-and-through injury, with muscle damage, is at least a 
moderate injury for each group of muscles damaged."  
Entitlement to a rating of severe grade is established when 
there is a history of a "compound comminuted fracture and 
definite muscle or tendon damage from the missile."  
Entitlement to a rating of severe grade, generally, is 
established when there is a history of a compound, comminuted 
fracture and definite muscle or tendon damage.  However, the 
regulations recognize that there are locations, as in the 
wrist or over the tibia, where muscle damage might be minimal 
or damage to tendons might be repaired by sutures; in such 
cases, the requirements for a severe rating are not 
necessarily met.  38 C.F.R. § 4.72.

Muscle injuries are classified into four general categories: 
Slight, moderate, moderately severe, and severe.  Separate 
evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the velocity, projector and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which result in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation.  38 C.F.R. § 4.56.

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and return to duty.

A history of healing with good functional results without 
consistent complaints of the cardinal symptoms of muscle 
injury or painful residuals is also contemplated. Objective 
findings of a slight disability including minimal scar, 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus, and no significant impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56 (a).

Moderate disability of the muscle anticipates a through-and- 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  38 
C.F.R. § 4.56(b).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  

Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss.  38 C.F.R. § 4.56(c).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  

Objective findings may include a ragged, depressed and 
inherent scars indicating wide damage to muscle groups in 
missile track, palpation showing moderate or extensive loss 
of deep fasciae or muscle substance, or soft flabby muscles 
in wound area and abnormal swelling and hardening of muscles 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with decreased muscles of the nonmajor 
side indicates severe impairment of function.  38 C.F.R. § 
4.56(d).


If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electrodiagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d).

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30237-240 (1997).  For instance, 38 C.F.R. § 
4.72 was removed and the provisions contained in that 
regulation were incorporated into the provisions of 38 C.F.R. 
§ 4.56.

The former provisions of 38 C.F.R. § 4.55 provided that 
muscle injuries in the same anatomical region would not be 
combined, but instead the rating for the major group would be 
elevated from moderate to moderately severe or from 
moderately severe to severe according to the aggregate 
impairment of function of the extremity. That regulation also 
provided that two or more muscles affecting the motion of a 
single joint could be combined but not in combination receive 
more than the rating for ankylosis of that joint at the 
intermediate angle.  Additionally, that regulation provided 
that muscle injury ratings would not be combined with 
peripheral nerve paralysis ratings.  38 C.F.R. § 4.55 (2000).

The new provisions of 38 C.F.R. § 4.55, provide as follows:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:

(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.

(2) In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of Sec. 4.25.

Under the new 38 C.F.R. § 4.56, governing the evaluation of 
muscle disabilities, (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal,

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged,

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement,

(d) Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.

(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.

(iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus. No impairment of 
function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.



(ii) History and complaint.  Service department record or 
other evidence of inservice treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.

(iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.

Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep-penetrating wound by 
small high velocity missile or large low velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

(iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrative positive evidence of 
impairment.


(4) Severe disability of muscles--(i) Type of injury. 
Through-and-through or deep-penetrating wound due to high 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii) Objective findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing group of muscles.


(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.

(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile. (Authority: 38 U.S.C. 1155 
[29 FR 6718, May 22, 1964, as amended at 43 FR 45349, October 
2, 1978; 62 FR 30238, June 3, 1997)

Under the previous and amended criteria for Diagnostic Code 
5320, which pertains to Muscle Group XX addresses muscle 
injuries to the spinal (cervical, dorsal and lumbar) muscles, 
with the functions of providing postural support to the body 
and extension and lateral movement to the spine.  When the 
disorder is limited to the lumbar region, a 20 percent rating 
is provided for moderate muscle injury.  A 40 percent 
evaluation is provided for moderately severe muscle damage.  
A maximum disability evaluation of 60 percent is provided for 
severe muscle damage.  38 C.F.R. § 4.73, Part 4, Diagnostic 
Code 5320.  

A rating on the basis of limitation of motion of the lumbar 
spine provides a 20 percent evaluation when moderate, or a 
maximum 40 schedular evaluation when severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5292.

Under Diagnostic Code 5295 for lumbosacral strain a 20 
percent rating is warranted if there is muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of the joint space.  A 40 
percent evaluation is also warranted if only some of these 
manifestations are present with abnormal mobility on forced 
motion.  38 C.F.R. Part 4, Diagnostic Code 5295 (2000).

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome. A 20 percent evaluation is 
warranted when the intervertebral disc syndrome is moderate 
with recurring attacks. A 40 percent evaluation is assigned 
when there are severe symptoms with recurring attacks and 
intermittent relief. A maximum 60 percent schedular rating 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief. 38 
C.F.R. Part 4, Code 5293.

In a precedent opinion, dated December 12, 1997, the VA 
General Counsel held in pertinent part that intervertebral 
disc syndrome (IDS), involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic and lumbar vertebrae.  Therefore, pursuant 
to Johnson v. Brown, 9 Vet. App. 7 (1996), 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code.  
VAOPGCPREC 36-97.  The Board is bound by this interpretation.  
See 38 U.S.C.A. § 7104(c).

A noncompensable evaluation is warranted for a slightly 
disfiguring scar of the head, face, or neck.  A 10 percent 
evaluation requires that such a scar be moderately 
disfiguring.  A 30 percent evaluation may be assigned for 
severe disfiguring scars of the face, head or neck, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles.  A 50 percent evaluation may be 
assigned for complete or exceptionally repugnant deformity of 
one side of face or marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, Code 7800.  

For scars that are superficial, poorly nourished, with 
repeated ulceration a 10 percent evaluation is provided under 
38 C.F.R. Part 4, Diagnostic Code 7803.  For scars that are 
superficial, tender and painful on objective demonstration, a 
10 percent evaluation is provided under 38 C.F.R. Part 4, 
Diagnostic Code 7804.  For other scars the basis of 
evaluation is rated on limitation of function of affected 
part in accordance with 38 C.F.R. Part 4, Diagnostic Code 
7805.

The provisions of 38 C.F.R. § 4.31 provide that in every 
instance where the schedule does not provide a zero percent 
evaluation for the diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in other activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. 
App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).  Impairment 
associated with the veteran's service-connected disability 
may be rated separately unless it constitutes the same 
disability or the same manifestation.  Esteban, 6 Vet. App. 
261. The critical element is that none of the symptomatology 
is duplicative or overlapping; the manifestations of the 
disabilities must be separate and distinct.  Esteban, 6 Vet. 
App. at 261, 262.

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. § 
4.20 (2000).  


Analysis

I.  Entitlement to an increased 
evaluation for residuals of shell 
fragment wounds of the right flank 
(Muscle Group XX), currently evaluated as 
20 percent disabling.

The Board has reviewed the claims file and examinations of 
the veteran in June 1997, December 1997, December 1998 and 
September 2000 by appropriate specialists.  The Board notes 
that the record lacks any clinically demonstrated cardinal 
signs of significant weakness, impairment of coordination, 
loss of deep fascia or muscle substance on palpation, which 
are characteristic of a moderately severe muscle disability 
required for the next higher rating for residuals of shell 
fragment wounds of the right flank (Muscle Group XX).  
Moreover, there was no objectively demonstrated significant 
loss of power, lowered threshold of fatigue, fatigue-pain 
impairment of coordination or uncertainty of affected muscle 
movement demonstrated on objective examinations.  
Significantly, there was no demonstrable nerve, bone or 
arterial disability. 

The Board notes that prior to July 3, 1997 and thereafter, 
the veteran's service connected residuals of shell fragment 
wounds of the right flank (Muscle Group XX) with retained 
metallic foreign bodies has essentially remained stable and 
productive of no more than moderate injury of the lumbar 
spinal muscles with well-healed and generally asymptomatic 
scars of the right flank.  

The Board points out that the competent medical evidence of 
record tends to associate any increase in postservice low 
back symptomatology to the onset of significant coexisting 
low back disabilities variously diagnosed as degenerative 
disc disease and lumbar strain.  With respect to limitation 
of motion of the low back, the Board recognizes that at the 
time the RO assigned a 20 percent evaluation for residuals of 
shell fragment wounds of the right flank (Muscle Group XX), 
the record was without evidence of limitation of motion of 
the low back.

Recent examinations have shown findings of moderate loss of 
lateral bending motion to the left.  Medical opinions of 
record state that any present limitation of motion of the low 
back may not be separately distinguished between the service-
connected residuals of shell fragment wounds of the right 
flank (Muscle Group XX) and coexisting low back disabilities 
variously diagnosed including lumbar strain.  

The Board recognizes that in utilizing its rating judgment, 
the RO recently granted service connection for a coexisting 
lumbar strain separately evaluated as 20 percent disabling 
under Diagnostic Code 5295 retroactively to April 2, 1969.  
The rating criteria under Diagnostic Code 5295 contemplates 
loss of lateral spine motion. Therefore, the Board is 
precluded from considering the claim of an increased rating 
for residuals of shell fragment wounds of the right flank 
(Muscle Group XX) based on limitation of motion of the lumbar 
spine as such manifestation is already a component of the 
criteria utilized in evaluating service-connected lumbar 
strain under Diagnostic Code 5295.  See, 38 C.F.R. § 4.14 and 
Esteban.  Moreover, the issue of entitlement to secondary 
service-connection for a coexisting degenerative disc disease 
process of the lumbar spine has been referred to the RO for 
formal adjudicatory action as it is not inextricably 
intertwined with the certified issue on appeal.  .

Significantly, the record lacks competent medical findings of 
residuals of shell fragment wounds of the right flank (Muscle 
Group XX) that have been medically determined to meet or more 
nearly approximate moderate muscle injury with consideration 
of the provisions 38 C.F.R. §§ 4.40, 4.45 and 4.59 for the 
assignment of the next higher rating under the pertinent 
rating criteria cited above. The overwhelming clinical 
findings on recent comprehensive VA examinations do not 
demonstrate associated significant weakness, impairment of 
coordination, or loss of deep fascia or muscle substance on 
palpation, loss of power, lowered threshold of fatigue, 
fatigue-pain impairment of coordination or uncertainty of 
affected muscle movement which are characteristic of a 
moderately severe muscle disability required for the next 
higher rating in this instance.  Moreover, the clinical 
findings fail to more nearly approximate moderately severe 
muscle injury required for the next higher rating under 
Diagnostic Code 5320.  
Also, the Board notes that recent examinations have described 
the residual right flank shell fragment scars as generally 
well healed and asymptomatic.  The Board notes that any 
residual scarring affecting motion of the lumbar spine is 
already contemplated by the 20 percent evaluation in effect 
for lumbar strain under Diagnostic Code 5295.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation for residuals of shell fragment wounds 
of the right flank (Muscle Group XX).  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

II.  Entitlement to a compensable evaluation for a laparotomy 
scar.

A comprehensive review of the record demonstrates that the 
veteran's laparotomy scar is well healed and asymptomatic, 
and appropriately evaluated as noncompensable.  In 
particular, recent examination findings show an abdominal 
scar from the laparotomy that was thick and wide, slightly 
depressed, adherent, slightly disfiguring and darker in 
color.  

However, there was no tenderness, ulceration, inflammation, 
keloid formation or associated limitation of an affected part 
demonstrated.  Significantly, the elements of mild 
disfigurement and skin discoloration are contemplated within 
the criteria for scars of the head, face and neck only, and 
have no impact on the rating criteria for a laparotomy scar.  
Overall, the objective findings fail to demonstrate objective 
symptomatology that either meets or more nearly approximates 
the criteria for a compensable evaluation under the pertinent 
rating criteria cited above.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for a laparotomy scar.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


III.  Entitlement to an increased 
(compensable) evaluation for residuals of 
shell fragment wounds of the face and 
thorax.

The Board has reviewed the claims file and examinations of 
the veteran in June 1997, December 1997, December 1998 and 
September 2000 by appropriate specialists.  The Board notes 
that the record lacks any clinically demonstrated scarring, 
muscle, nerve, bone or arterial disability associated with 
service-connected shell fragment wounds of the face and 
thorax.  Rather, prior to July 3, 1997 and thereafter, the 
record demonstrates that the residuals of shell fragment 
wounds of the face and thorax have been nothing other than 
well-healed, nondisfiguring, nondisabling and asymptomatic.  

Overall, the record lacks competent medical evidence of 
pertinent disability associated with residuals of shell 
fragment wounds of the face and thorax that meet or more 
nearly approximate the criteria for a compensable evaluation.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for residuals of shell fragment wounds 
of the face and thorax.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of shell fragment wounds of the right flank (Muscle 
Group XX) is denied.  

Entitlement to a compensable evaluation for laparotomy scar 
is denied. 


Entitlement to a compensable evaluation for residuals of 
shell fragment wounds of the face and thorax is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

